DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
The amendments and arguments filed on 12/14/2020 are acknowledged and have been fully considered.  Claims 1, 4, 6, 12, and 15-25 are now pending.  Claims 2, 3, 5, 7-11, and 13-14 are canceled; claims 1, 21, and 22 are amended; claims 18-20 are withdrawn; no claims are new.
Claims 1, 4, 6, 12, 15-17, and 21-25 will be examined on the merits herein.

	
Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Soula et al (US 2010/0009005; of record) in view of Appel et al (US 2010/0233272; of record).
Soula et al teach pharmaceutical compositions that combine acetylsalicylic acid (ASA) based microcapsules with active principles including COX-2 inhibitors, like celecoxib (see abstract, [0033], [0035], and [0081]) as set forth in instant claims 1, 15-16 and 21-22.  According to Soula et al, the coating of each acetylsalicylic acid microcapsule can be nonenteric and does not disintegrate based upon the pH (see [0097]).  Soula et al further teach its oral compositions may comprise at least one COX-in vivo. Soula et al teach the use of fillers (see [0102]).
However, Soula et al do not explicitly teach its COX-2 inhibitor is enterically coated with the instant coatings set forth in instant claim 1.
Appel et al teach a pharmaceutical dosage form comprising celecoxib and a pharmaceutically acceptable carrier (see abstract).  Appel et al teach its oral dosage forms can comprise a sustained-release portion in the form of enteric coated cores (see [0148]).  Appel et al teach enteric polymers including cellulose acetate phthalate can be within its oral dosage forms (see [0085]) as set forth in instant claims 1 and 21-23.
Therefore, it would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to enterically coat the COX-2 inhibitor while coat the ASA with a nonenteric coating within the pharmaceutical compositions of Soula et al.  One would have been motivated to do so since Soula et al teach the coating of each of its acetylsalicylic acid microcapsules can be nonenteric and suggest its COX-2 inhibitor can be coated for controlled release including enteric release.  Further, Appel et al provide additional motivation for enterically coating its COX-2 inhibitors in that it also teaches oral dosage forms with enteric coated celecoxib.  It would have been obvious to an ordinary skilled artisan to enterically coat the COX-2 inhibitor depending on the desired release rate and the needs of a specific patient population.  In this case, 
It also would have been obvious to incorporate the instant enteric materials taught in Appel et al within the coatings on the COX-2 inhibitors of Soula et al.  One would have been motivated to do so since Appel et al teach such materials (i.e., cellulose acetate phthalate) are conventionally known in the art as enteric coating materials.  The court has reasoned a reasonable expectation of success in the art by stating that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  Sinclair & Carroll Co., 325 U.S. at 335, 65 USPQ at 301. Since all elements of the instant claims are taught in the prior art, combining the components for their intended use would have been obvious.  
With respect to the limitations, “a single dosage unit…having partitioned absorption”, "an enteric coating for separating the bioabsorption of the aspirin or active aspirin derivative from the bioabsorption of the COX-2 inhibitor and to deliver the COX-2 inhibitor in the patient's small intestine or colon", and “for rapid onset of action and absorption to provide anti-platelet effect” set forth in instant claims 1, 4, and 21-22; it is the examiner's position that the administration of the prior arts’ dosage form would exhibit the outcome of partitioned bioabsorption of the COX-2 inhibitor and aspirin and to deliver the COX-2 inhibitor in the patient's small intestine or colon including rapid onset of action and absorption to provide anti-platelet effect.  The partitioned bioabsorption would naturally flow from the combined teachings of the prior art since the references disclose all the steps of the instant method as well as the structural features 
Additionally, performing the combined teachings of the prior art would naturally treat all the conditions and diseases set forth in instant claims 1, 21, and 22.  This is especially the case since the claims read on the prevention of conditions and thus, the specific patient population does not have to present any symptoms of the conditions.  Applicant is reminded that "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
PPG Industries v. Guardian Industries, 156 F.3d 1351, 1355 (Fed. Cir. 1998). 
With respect to instant claim 6; the prior cited above does not explicitly teach administering aspirin/aspirin derivative and the COX-2 inhibitor short-term.  Nevertheless, a dosage regimen can be modified in accordance with a variety of factors including weight, type, age, sex, medical condition of the subjects, symptoms, and risk factors, etc.  As such, it would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to administer aspirin and COX-2 inhibitors short-term.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success.  Applicant is reminded that dosage frequency and the amount of time the solid dosage form is administered is a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  An ordinary skilled artisan would manipulate the dosage frequency and the period of time the dosage is administered depending on a patient’s weight, type, age, sex, medical condition, symptoms, and risk factors.
With respect to instant claim 12 and administration that is periodic; it is noted that Soula et al teach once-a-day and twice-a-day administration (see paragraph 0104).  
With respect to instant claim 17; it is conventionally known that enteric coatings are stable in highly acidic environments and break down in less acidic environments.  Thus, it would be conventionally known that the rendered obvious coated dosage forms in the cited prior art above is both pH-sensitive and time-sensitive as set forth in instant claim 17.  

Claims 1, 4, 6, 12, 15-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Soula et al (US 2010/0009005; of record) in view of Appel et al (US 2010/0233272; of record) and in further view of Tananbaum et al (US 2007/0154542; of record).
The disclosures of Soula et al and Appel et al are discussed above and incorporated herein.  
The teachings of Soula et al and Appel et al differ from instant claims 24-25 and optionally claims 1, 4, 6, 12, 15-17, and 21-23, in that Soula et al and Appel et al do not explicitly teach its coatings are aqueous-based/ solvent-based or present in a range of 10-50 wt% of the coated COX-2 inhibitor, as required by instant claims 24-25.
Tananbaum et al teach enteric coated capsules and orally dissolving films comprising NSAIDs and acid inhibitors, as well as methods of treating humans for pain and/or inflammation while reducing gastrointestinal side effects (see abstract).  According to Tananbaum et al, its enteric coatings are made of conventional materials 
Additionally, Tananbaum et al teach its enteric coating layer material may be dispersed or dissolved in either water or in suitable organic solvents for coating (see [0040]).  Thus, a skilled artisan would have been motivated to keep the enteric coatings in the rendered obvious prior art teachings above in either water-based or solvent-based solvents as set forth in instant claim 24 since Tananbaum et al teach that water and solvents are conventionally used as bases for enteric coatings.
With respect to instant claim 25; Tananbaum et al teach the thickness of the enteric coating is designed based on the nature of the coating material and the desired lag time or delay in release of the pharmaceutical composition (see [0068]).  Therefore, it would have been obvious to an artisan of ordinary skill to utilize the amount of enteric coating set forth in instant claim 25 as well as manipulate and/or optimize the amount of coating depending on the desired release rate of the dosage form.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.



Response to Arguments
12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that there is no teaching or suggestion of which a patient population “needs” a markedly delayed therapeutic NSAID effect.  However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the enteric coating would protect the COX-2 inhibitor from the acidity of the stomach or the stomach from the detrimental effects of the drug.  
Applicant argues that this is an unpredictable art and that there is no basis for an expected or predictable therapeutic result.  However, Soula et al teach pharmaceutical compositions that combine acetylsalicylic acid (ASA) based microcapsules with active principles including COX-2 inhibitors.  Further, it is unclear how the use of acetylsalicylic acid and a COX-2 inhibitor for treating or prophylactically treating a patient for acute pain, fever etc is unpredictable as both are routinely used in the art for that purpose.
Applicant argues that the method uses a low dose aspirin.  However, it is noted that the claims do not recite the dosage of the active species.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.  
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 12, 15-17, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12, 15-17 of U.S. Patent No. 8,680,081 in view of Soula et al (US 2010/0009005; of record) in view of Appel et al (US 2010/0233272; of record).
U.S. Patent No. 8,680,081 is drawn to a method for prophylactic treatment for migraine comprising regularly administering to a patient in need thereof a therapeutically effective amount of a combination consisting of a cyclooxygenase-2 
U.S. Patent No. 8,680,081 does not teach a single dosage unit having no outer enteric coating and having partitioned sequential bioabsorption, the single dosage unit consisting essentially of a combination of an a non-enteric aspirin or active aspirin derivative for rapid onset of action and minor amounts of inert fillers and binders wherein the COX-2 inhibitor has an enteric coating selected from one or more coatings as recited by claim 1 of the instant application.
The teachings of Soula et al in view of Appel et al have been set forth above.
It would have been obvious to a person of ordinary skill in the art at the time that the invention was filed to combine the teachings of U.S. Patent No. 8,680,081 with Soula et al in view of Appel et al.  One would be motivated to do so with a reasonable expectation of success as all are drawn to formulations comprising COX-2 inhibitors for the therapeutic treatment of patients.

Response to Arguments
Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  The request to hold the rejection in abeyance has been noted and as no arguments regarding the merits of the rejection have been submitted, the rejection is maintained for reasons of record.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Melissa L Fisher/           Primary Examiner, Art Unit 1611